DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 06/28/2022 has been entered. Claims 1-17 are cancelled and claims 18-22 have been added and are new. Applicant’s amendments to the claims have overcome each interpretation of the rejection previously set forth in the Non-Final Office Action mailed 05/23/2022.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the previous interpretation of the reference applied in the prior rejection of record (Cockburn et al.) for any teaching or matter specifically challenged in the argument.  Arguments directed to the claims as amended are addressed in the body of the rejection below.
Claim Objections
Claims 20-22 are objected to because of the following informalities:  
Claim 20 line 1 “The system of claim 18 wherein” should read “The system of claim 18, wherein”
Claim 20 line 2 “a tumor area” should read “the tumor area”
Claim 20 lines 2-3 “41 to 44 degree C” should read “41 to 44 degrees C”
Claim 21 line 1 “The system of claim 18 wherein” should read “The system of claim 18, wherein”
Claim 21 line 2 “a tumor area” should read “the tumor area”
Claim 21 line 3 “salinity of range” should read “salinity of a range”
Claim 22 line 1 “The system of claim 18 and 21 wherein” should read “The system of claim 21, wherein”
Claim 22 line 2 “shrinked” should read “shrunk”
Claim 22 lines 2-3 “a salty solution” should read “the salty solution”
Claim 22 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heat generating element” in claims 18-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 22 is rejected due to its dependency on claims 18 and 21.
Claim 18 recites the limitation "A system using the direct hyperthermia" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Office will read the claim as “A system using direct hyperthermia” since direct hyperthermia was not previously introduced.
Claim 18 recites the limitation "the necessary radiofrequency energy" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Office will read the claim as “a necessary radiofrequency energy” since the radiofrequency energy was not previously introduced.
Claim 18 recites the limitation "the setup" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Office will read the claim as “a setup” since the setup was not previously introduced.
Claim 18 recites the limitation "the treatment time" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Office will read the claim as “a treatment time” since the treatment time was not previously introduced.
Claim 18 recites the limitation "the diameter of said heat generating element" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Office will read the claim as “a diameter of said heat generating element” since the diameter was not previously introduced.
Claim 18 recites the limitation "the diameter of tumor’s area" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Office will read the claim as “a diameter of tumor’s area” since the diameter was not previously introduced.
Claim 19 recites the limitation "the unit heat capacity" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Office will read the claim as “a unit heat capacity” since the unit heat capacity was not previously introduced.
Claim 20 recites the limitation "the temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Office will read the claim as “a temperature” since the temperature was not previously introduced.
Claim 20 recites the limitation "the range" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Office will read the claim as “a range” since the range was not previously introduced.
Claim 21 recites the limitation "the salinity" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Office will read the claim as “a salinity” since the salinity was not previously introduced.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cosman JR et al. (US PGPub 2015/0320481), hereinafter known as “Cosman,” in view of Lorentzen (US Patent 5,951,546).
With regards to claim 18, Cosman discloses (Figures 1A-1C) a system (Figures 1A-1C) using the direct hyperthermia to kill cancer cells (paragraphs 92 and 101) comprising a trocar 150 with a heat generating element 151 and tubes (154/155/156 ) at its first portion, a device 100 and connection cables 134/144; 
the device 100 has a radiofrequency current generator to supply said heat generating element 151 with the necessary radiofrequency energy (paragraph 85); wherein said device 100 has an operational data that includes the setup of the treatment time, the diameter of said heat generating element, the diameter of tumor's area and tumor 's thickness (paragraph 240).  
Cosman is silent wherein the trocar has oblique ports.
However, in the same field of endeavor, Lorentzen teaches (Figures 1-3) wherein the trocar 10 has oblique ports (see figure 1 where 22/24/26 insert within).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cosman to include the oblique ports of Lorentzen for the purpose of being able to distinguish which line is being connected to the trocar and not bundling all lines into the same port during procedure.
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cosman/Lorentzen in view of Auth et al. (US Patent 4,449,528), hereinafter known as “Auth.”
With regards to claim 19, Cosman/Lorentzen discloses the system as claimed in claim 18. Cosman/Lorentzen are silent wherein said heat generating element has the unit heat capacity of about less than one joule/ degree C.  
However, in the same field of endeavor, Auth teaches (Figures 1-3) wherein said heat generating element 22 has the unit heat capacity of about less than one joule/ degree C (Col 12 lines 12-52)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the system of Cosman/Lorentzen to have a unit heat capacity of about less than one joule/degree C for the purpose of not running the risk of causing deeper damage of the tissue (Col 12 lines 43-45 of Auth). Further, applicant places no criticality on the range claimed, indicating simply that the heat generating element “may” have a unit heat capacity of about one joule/degree C (specification pp. [0023]).
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cosman/Lorentzen in view of Bae et al. (US PGPub 2019/0023584), hereinafter known as “Bae.”
With regards to claim 20, Cosman/Lorentzen disclose the system as claimed in claim 18. Cosman/Lorentzen are silent wherein said heat generating element produces a sufficient heat to rise the temperature in a tumor area to the range of 41 to 44 degree C.  
However, in the similar field of endeavor, Bae teaches wherein said heat generating element produces a sufficient heat to rise the temperature in a tumor area to the range of 41 to 44 degree C (paragraph 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the system of Cosman/Lorentzen to have the temperature rise to a range of 41 to 44 degrees C since such a temperature is known to kill cancer cells, as well as advantageously killing extremely small cancer cells localized or deeply seated in living tissue without damage to normal cells (paragraph 3 of Bae).  Further, applicant places no criticality on the range claimed, indicating simply that the raise of temperature of such area to a range of 41-44 degrees C to “may” destroy malignant cells; and a sufficient heat to rise a temperature in cancer cells to a range of 41 to 44C for a “preferential” destruction of malignant cells (specification pp. [0002] and [0024]).
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cosman/Lorentzen in view of Cronin et al. (US Patent 9,788,896), hereinafter known as “Cronin,” in view of Gordon (US Patent 4,569,836).
With regards to claim 21, Cosman/Lorentzen disclose the system as claimed in claim 18. Cosman/Lorentzen disclose wherein said oblique ports (Lorentzen: figures 1-3 – where 22/24/26 insert within) of said heat generating element (Cosman: 151) are used to pump salty solution (Cosman: paragraphs 101 and 104 - saline). Cosman/Lorentzen are silent to a syringe; and wherein the salty solution is with the salinity of range of about 3% to about 20%.  
However, in the same field of endeavor, Cronin teaches (Figure 11) a similar system wherein a syringe 1112 is used to supply saline into the treatment system 1102 (Col 6 line 64 – Col 7 line 24).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cosman/Lorentzen to include the syringe of Cronin for the purpose of manually controlling the amount/flow rate of saline to be added to the treatment system, further enhancing and assisting with the treatment/killing of cancer cells within the body.
Cosman/Lorentzen/Cronin are silent wherein the salty solution is with the salinity of range of about 3% to about 20%.
However, in the same field of endeavor, Gordon teaches wherein the salty solution is with the salinity of range of about 3% to about 20% (Col 4 lines 8-47).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the system of Cosman/Lorentzen/Cronin to have a salty solution with the salinity of a range of about 3% to 20% for the purpose of detecting cancerous tissue via an electronmicrograph, and then being able to intracellularly heat the cells that absorbed the minute particles of the saline solution (Col 4 line 64 – Col 5 line 23 of Gordon). Further, applicant places no criticality on the range claimed, indicating simply that a solution with a salinity of range of about 3% to about 20% “may” be used or any other suitable range (specification pp. [0038]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        11/04/2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771